Sales Report:Supplement No. 93 dated Dec 08, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 245512 This series of Notes was issued and sold upon the funding of the borrower loan #39879, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $4,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Auction start date: Nov-30-2009 Auction end date: Dec-07-2009 Starting lender yield: 26.49% Starting borrower rate/APR: 27.49% / 29.83% Starting monthly payment: $164.35 Final lender yield: 26.49% Final borrower rate/APR: 27.49% / 29.83% Final monthly payment: $164.35 Auction yield range: 11.20% - 26.49% Estimated loss impact: 10.66% Lender servicing fee: 1.00% Estimated return: 15.83% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Nov-2004 Debt/Income ratio: Not calculated Credit score: 720-739 (Nov-2009) Current / open credit lines: 5 / 5 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 10 Length of status: 1y 5m Amount delinquent: $0 Revolving credit balance: $25 Occupation: Waiter/Waitress Public records last 12m / 10y: 0/ 0 Bankcard utilization: 0% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: JDC23 Borrower's state: Indiana Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Engagement Ring Purpose of loan:This loan will be used to help buy an engagement ring. My girlfriend and I have been dating for a year now and we have a great relationship. We have been living together for the majority of time we have been together and I believe it is time to move our relationship to the next level and pop the big question. I need this loan so she will not know I am making the purchase. We have a joint account where the majority of our money goes. I also have a seperate account that the loan will go into so she does not suspect anything.My financial situation:I am a recent college graduate. I am currently working as a waiter making good tips.Monthly net income: $ 3200Monthly expenses: $ ??Housing: $?759??Insurance: $ Parents Pay??Car expenses: $?200??Utilities: $?100??Phone, cable, internet: $?50? Food, entertainment: $ 200??Clothing, household expenses $ 50??Credit cards and other loans: $?0??Other expenses: $ 0 Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: Given that your monthly net income exceeds your monthly expenses by about $1500, why can't you just save for a few months (and why have you not been saving in past months) to have enough for the ring? thanks - reflective-rupee A: We have a joint account and all of our money goes into it. Im putting this into a separate account I have. I don't want her to know I am making this purchase. Once I "pop the big question" I'll be paying off the loan within 3 months. (Dec-03-2009) Q: Do you have savings now in your joint account? How much? thanks - reflective-rupee A: We plan to have about $3000-$3500 saved up by the end of this month. Christmas shopping has spent any more we would have saved. (Dec-04-2009) 2 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) the-profit-oracle $25.00 $25.00 12/1/2009 6:55:49 PM bestloanrate $50.00 $50.00 12/3/2009 9:12:28 AM reflective-rupee $25.00 $25.00 12/3/2009 4:16:08 PM nickel-pipeline $33.00 $33.00 12/3/2009 4:39:08 PM reflective-rupee $25.00 $25.00 12/3/2009 4:15:47 PM reflective-rupee $25.00 $25.00 12/3/2009 4:22:54 PM SFBank $200.00 $200.00 12/3/2009 4:25:21 PM vest_vortex $50.00 $50.00 12/3/2009 5:17:29 PM reflective-rupee $100.00 $100.00 12/3/2009 7:46:19 PM reflective-rupee $200.00 $200.00 12/3/2009 7:59:54 PM reflective-rupee $50.00 $50.00 12/3/2009 7:46:36 PM reflective-rupee $200.00 $200.00 12/4/2009 7:06:19 AM SignatureCapital $25.00 $25.00 12/4/2009 10:16:31 AM sorace $50.00 $50.00 12/4/2009 5:08:34 PM Dan77 $25.00 $0.74 12/5/2009 8:35:01 AM orange-pound-party $25.00 $25.00 12/5/2009 8:01:28 AM thestartuplender $50.00 $50.00 12/5/2009 4:04:07 PM Bob450 $25.00 $25.00 12/5/2009 9:58:52 PM pog27 $40.00 $40.00 12/6/2009 3:32:13 PM p2p-gala $43.22 $43.22 12/6/2009 6:11:31 PM helping-out $150.00 $150.00 12/6/2009 5:37:32 PM TakeCare $50.00 $50.00 12/6/2009 8:12:43 PM icess285 $25.00 $25.00 12/6/2009 8:43:18 PM squarebob $50.00 $50.00 12/7/2009 6:42:08 AM peso-bonaza $25.00 $25.00 12/7/2009 6:56:54 AM mspiggybank $150.00 $150.00 12/7/2009 2:06:39 AM sensible-fund $25.00 $25.00 12/7/2009 2:12:17 AM SweetHomeChicago $116.37 $116.37 12/7/2009 8:32:17 AM photon8 $25.00 $25.00 12/7/2009 6:31:43 AM PotBellyPete $75.00 $75.00 12/7/2009 8:40:22 AM RecoveryLender $25.00 $25.00 12/7/2009 9:20:43 AM reflective-rupee $50.00 $50.00 12/3/2009 9:56:37 AM reflective-rupee $160.00 $160.00 12/3/2009 4:32:24 PM vest_vortex $100.00 $100.00 12/3/2009 5:16:37 PM SolarMoonshine $25.00 $25.00 12/3/2009 7:26:20 PM reflective-rupee $100.00 $100.00 12/3/2009 7:47:02 PM nickel-pipeline $33.00 $33.00 12/4/2009 5:17:09 AM p2p-gala $50.00 $50.00 12/4/2009 6:56:54 AM reflective-rupee $500.00 $500.00 12/4/2009 7:05:59 AM marwadi-62 $25.00 $25.00 12/4/2009 3:12:27 PM shrewd-income $50.00 $50.00 12/4/2009 11:49:16 PM thestartuplender $100.00 $100.00 12/5/2009 4:05:11 PM vine99 $40.00 $40.00 12/5/2009 3:56:30 PM enthusiastic-balance5 $200.00 $200.00 12/6/2009 5:47:39 AM Cory79 $39.61 $39.61 12/6/2009 6:25:26 AM carmat60 $50.00 $50.00 12/6/2009 6:51:25 PM well-mannered-income3 $50.00 $50.00 12/6/2009 4:49:10 PM jamiee73 $25.00 $25.00 12/6/2009 7:48:42 PM cashhelp $25.00 $25.00 12/6/2009 6:55:23 PM investment-forte $51.11 $51.11 12/6/2009 7:07:30 PM DasMula $76.36 $76.36 12/6/2009 8:54:56 PM SlickNick $41.59 $41.59 12/7/2009 6:23:47 AM fatboy888 $25.00 $25.00 12/7/2009 6:17:24 AM historic-nickel $50.00 $50.00 12/7/2009 7:08:03 AM ronin4sale $25.00 $25.00 12/7/2009 7:14:31 AM pumatrap $25.00 $25.00 12/7/2009 7:44:09 AM atlas100 $25.00 $25.00 12/7/2009 8:14:56 AM Kyileo $50.00 $50.00 12/7/2009 8:43:58 AM Astyanax $25.00 $25.00 12/7/2009 8:50:10 AM Engineer44 $25.00 $25.00 12/7/2009 9:22:32 AM 60 bids Borrower Payment Dependent Notes Series 434740 This series of Notes was issued and sold upon the funding of the borrower loan #39858, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $8,200.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 1.5% Auction start date: Nov-23-2009 Auction end date: Nov-30-2009 Starting lender yield: 10.04% Starting borrower rate/APR: 11.04% / 11.39% Starting monthly payment: $268.61 Final lender yield: 9.50% Final borrower rate/APR: 10.50% / 10.85% Final monthly payment: $266.52 Auction yield range: 3.20% - 10.04% Estimated loss impact: 1.51% Lender servicing fee: 1.00% Estimated return: 7.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Mar-1985 Debt/Income ratio: 12% Credit score: 800-819 (Nov-2009) Current / open credit lines: 6 / 5 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 21 Length of status: 3y 3m Amount delinquent: $0 Revolving credit balance: $2,277 Occupation: Social Worker Public records last 12m / 10y: 0/ 0 Bankcard utilization: 12% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: KVer Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 22 ( 100% ) 800-819 (Latest) Principal borrowed: $8,900.00 < mo. late: 0 ( 0% ) 760-779 (Jan-2008) Principal balance: $3,716.95 1+ mo. late: 0 ( 0% ) Total payments billed: 22 Description Pay property taxes until appeal Purpose of loan: To pay my property taxes in full, so that I maintain the right to appeal in March 2010.(explain what you will be using this loan for) My financial situation: I have the best credit score a person can get.? My FICO score is also very good.? I own rental property in New Braunfels, TX.? My normal tax rate per year has been about $1200 to $1300.? However, for 2009, the county decided to raise the value of the house to $402K and the taxes I owe to $8205.00.? I can appeal this radical move on their part in March of 2010, which is the next time the county's appraisal district meets.? Luckily enough, I tried to re-finance my existing mortgage in May 2009, so I have an appraisal from that time which says the house is worth $110K, not the inflated amount the county has assigned.? I fully expect that I will receive most of the money back after I appeal.? The refund will allow me to pay the majority of the loan back with one payment.? I already have a loan with Prosper which will be paid in full as of January 2011.? My payments have been on time, every time.? In short, if you lend money to me, I *will* repay you.(explain why you are a good candidate for paying back this loan)
